DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because of the following problems.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “10” has been used to designate both inhaler and cigarette product.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “s” has been used to designate both columns and thickness.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “t” has been used to designate both Uh(t) of voltage curve and diameter of the collar.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “61” has been used to designate both inlet side and contact region (see Page 7, lines 8 and 11).  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “38” has been used to designate both clamping bracket and electrodes.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “38A, 38B, 38C” have been used to designate both positions and clamping brackets.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: s columns and z rows described on page 8, line 14.  
In Figure 3, the reference number "45" on the left side is not pointing at the through-hole 45 of the support 23.  Instead, the reference number "45" is pointing at the electrical line 12.  
In Figure 5, the reference number "25" for the passage opening of the support 23 is not pointing at the passage opening of the support 23.  Instead, the reference number "25" is pointing at an upper edge of the shaft 29.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “35” has been used to designate both contact region and wick layer.  
In Figure 8, it seems that the reference number "35" should be -- 23 -- because the line is pointing at the support 23.  
In view of Figures 6-8, the cross-hatching of the support 23 shown in Figure 7 is different from the cross-hatching of the support 23 shown in Figures 6 and 8 because while Figure 7 shows the cross-hatching of the support 23 with slanted lines, Figures 6 and 8 shown the cross-hatching of the support 23 with black dots.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: "46" for the energy source described on Page 14, line 26.  

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

The abstract of the disclosure is objected to because the present abstract contains 152 words in length, which is outside the range of 50 to 150 words in length.  
Correction is required.  See MPEP § 608.01(b).

The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system.)

The disclosure is objected to because of the following informalities: 
The present specification does not have section headings.  
The examiner suggests the applicant to use the same terminology with the corresponding reference number consistently throughout the entire specification for clear understanding.  
Page 5, line 17 describes, "The inhaler 10", but the rest of the specification describes, "the cigarette product 10".  The inhaler and the cigarette product are two different elements.  Therefore, each different element should have its own reference number that is different from the reference number of other different element.  
The reference number "34" is described as either "air flow" or "air stream".  The examiner suggests the applicant to use the same terminology with the same reference number consistently throughout the specification.
Page 5, lines 26-27, the examiner suggests the applicant to change "the inlet opening 31" to -- the air inlet opening 31 --.
Page 5, lines 24-25 describe the reference number "17" for the first time as "a consumable unit".  However, Page 6, line 19 describes, the reference number "17" as "The consumable unit or cartridge".  The examiner suggests the applicant to change the terminology of Page 5, lines 24-25 to -- a consumable unit or cartridge 17 -- and Page 6, line 19 to -- The consumable unit 17 --.
Page 6, lines1-2 describe, "an electronic control device 15".  However, other parts of the specification describe the reference number "15" as "electronic control device 15", "control device 15", and "control unit 15".  
Page 7, line 10, it seems that "a liquid store 50" should be -- the liquid store 18 --.
Page 7, line 8 describes, "an inlet side 61", but line 11 describes, "the contact region 35, 61".  
Page 9, line 4 describes, "a heating voltage source 71".  However, other parts of the specification describe the reference number "71" as "heating voltage source 71", "voltage source 71", and "heating voltage 71".  
Page 9, line 9, 14, 19, and 21, the examiner suggests the applicant to change "liquid" to -- liquid 50 --.
Page 10, line 6, the examiner suggests the applicant to change "the inlet side" to -- the inlet side 61 --.
Page 10, line 7, the examiner suggests the applicant to change "the wick structure" to -- the wick structure 19 --.
Page 10, line 8, the examiner suggests the applicant to change "liquid store" to -- liquid store 18 --.
Page 11, line 12, the examiner suggests the applicant to change "The wick layer 36" to -- The further wick layer 36 --.
Page 11, line 30, "heating body 19" should be -- heating body 60 --.
Page 12, lines 33-34, the examiner suggests the applicant to change "the wick portion 19" to -- the wick structure 19 --.
Page 13, lines 30-31, "clamping brackets 39" should be -- clamping brackets 38 --.
Page 14, line 31, the examiner suggests the applicant to change "the side 43" to -- the underside 43 -- because Page 15, line 15 recites, "the underside 43".  
Page 14, line 34, the examiner suggests the applicant to change "the side 33" to -- the upper side 33 -- because Page 15, line 11 recites, "the upper side 33".  
Page 15, line 3, the examiner suggests the applicant to change "the circuit board 26" to -- the printed circuit board 26 --.
Page 15, lines 5-6 describe, "The electrical lines 12", but lines 8-9 describe, "flexible insulated lines 12".  
Appropriate correction is required.
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: EVAPORATOR UNIT FOR AN INHALER HAVING A WICK STRUCTURE WITH A SHAFT AND A COLLAR.
Claim Objections
Claims 27 and 36 are objected to because of the following informalities:  
In claim 27, the examiner suggests the applicant to change the pronoun "its" with a proper noun for clear understanding. 
In claim 28, if letter "k" is a reference character, "k" should be either deleted or placed within a parenthesis.
Claim 36, line 2, "an evaporator unit" should be -- the evaporator unit -- because claim 18, line 1 already recited, "An evaporator unit".  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 18-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18, lines 11-12 recite, "the wick structure comprises a shaft which extends through a passage opening of the support".  However, claims 18-36 do not recite how the shaft is structurally related with the liquid store.  When claim 18, line 10 recites, "the wick structure is fluidically connectable to a liquid store" and lines 13-14 recite, "a collar, which is arranged between the support and the electrically operable heating body", the shaft is simply extending through the passage opening of the support and interacting with nothing. 
Claim 23 recites, "the at least one clamping element serves as an electrode for electrically connecting and supplying the electrically operable heating body."  It is not clear what is being electrically connected and supplied to the electrically operable heating body by the at least one clamping element.  

Allowable Subject Matter
Claim 18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAE MOON HYEON whose telephone number is (571) 272-2093. The examiner can normally be reached Monday-Friday, 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/hmh/

/Hae Moon Hyeon/Primary Examiner, Art Unit 2831